           Case 1:20-cv-03077-RC Document 1 Filed 10/26/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 FRED THOMPSON,
 4302 F Street, SE
 Washington, D.C. 20019,

                Plaintiff,                            Case No. 1:20-cv-3077

 v.

 HICAPS INCORPORATED,
 600 North Regional Road
 Greensboro, NC 27409,

 and

 WAYNE MCGEE,
 600 North Regional Road
 Greensboro, NC 27409,

 and

 MOTOROLA SOLUTIONS,
 1455 Pennsylvania Avenue, NW
 Washington, D.C. 20004,

 and

 JAKE SILVERFARB,
 1455 Pennsylvania Avenue, NW
 Washington, D.C. 20004,

                Defendants.


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants HICAPS Incorporated (“HICAPS”)

and Wayne McGee (“McGee”) file this Notice of Removal of the action currently pending in the

Superior Court of the District of Columbia to the U.S. District Court for the District of Columbia.

In support of this Notice of Removal, HICAPS and McGee state:



NOTICE OF REMOVAL                                                                      PAGE 1 OF 4
             Case 1:20-cv-03077-RC Document 1 Filed 10/26/20 Page 2 of 4




        1.      On August 3, 2020, a civil action was commenced in the Superior Court for the

District of Columbia entitled Fred Thompson v. HICAPS Incorporated, Wayne McGee, Motorola

Solutions, and Jake Silverfarb, Case No. 2020 CA 003394. Pursuant to 28 U.S.C. § 1446(a),

copies of all filings in the Superior Court action are attached as Exhibit A.

        2.      On October 5, 2020, a Complaint was served upon HICAPS and McGee entitled,

Superior Court of the District of Columbia Case No. 2020 CA 003394 (the “Complaint”).

Therefore, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

        3.      This action is properly removable to this Court pursuant to 28 U.S.C. § 1441(a)

because the action was filed in the Superior Court for the District of Columbia, which is within

this Court’s district.

        4.      This Court has original jurisdiction over this action because Count III of the

Complaint asserts a putative claim of discrimination in violation of 42 U.S.C. § 1981. Therefore,

the Complaint asserts a claim that arises under the “Constitution, laws, or treaties of the United

States” as required by 28 U.S.C. § 1331.

        5.      This Court has supplemental jurisdiction over Plaintiff’s remaining claims pursuant

to 28 U.S.C. §§ 1367(a) and 1441(c).

        6.      The Complaint also names Motorola Solutions and Jake Silverfarb as Defendants.

On information and belief, Plaintiff has served neither.

        7.      A copy of this Notice of Removal is being filed with the Clerk of the District of

Columbia Superior Court and on Plaintiff as required by 28 U.S.C. § 1446(d). A copy of the

Notice to Superior Court of Filing Notice of Removal is attached hereto as Exhibit B.

        8.      The required filing fee and an executed civil cover sheet accompany this Notice.




NOTICE OF REMOVAL                                                                       PAGE 2 OF 4
            Case 1:20-cv-03077-RC Document 1 Filed 10/26/20 Page 3 of 4




       9.      Defendants HICAPS and McGee submit this Notice of Removal without waiving

any of their defenses to the claims asserted by Plaintiff or conceding that Plaintiff has pled claims

upon which relief can be granted.

       WHEREFORE, Defendants HICAPS Incorporated and Wayne McGee respectfully request

that the Clerk note that this action has been removed from the Superior Court for the District of

Columbia to the United States District Court for the District of Columbia, and that all proceedings

hereafter shall take place in the United States District Court for the District of Columbia.



Dated: October 26, 2020

                                                      Respectfully Submitted,

                                                      _____________________
                                                      Ashleigh R. Eames
                                                      D.C. Bar No. 1531976
                                                      FOX ROTHSCHILD LLP
                                                      1030 15th Street, N.W.
                                                      Suite 380 East
                                                      Washington, D.C. 20005
                                                      Phone: (202) 461-3100
                                                      Email: aeames@foxrothschild.com
                                                      Counsel for Defendants HICAPS Incorporated
                                                      and Wayne McGee




NOTICE OF REMOVAL                                                                        PAGE 3 OF 4
             Case 1:20-cv-03077-RC Document 1 Filed 10/26/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on this 26th day of October 2020, a true and correct copy of the foregoing

document was filed with the Clerk of Court via the CM/ECF system, which will send notice to the

following:

                David A. Branch
                Law Offices of David A. Branch &
                Associates, PLLC
                1828 L Street, NW
                Suite 820
                Washington, D.C. 20036
                Phone: (202) 785-2805
                Email: davidbranch@dbranchlaw.com
                Counsel for Plaintiff Fred Thompson

       I further certify that on this 26th day of October 2020, a true and correct copy of the

foregoing document was sent by first class mail, postage prepaid, to the following:

                Motorola Solutions
                1455 Pennsylvania Avenue, NW
                Washington, D.C. 20004
                Defendant

                Jake Silverfarb
                1455 Pennsylvania Avenue, NW
                Washington, D.C. 20004
                Defendant


                                                    _____________________
                                                    Ashleigh R. Eames




NOTICE OF REMOVAL                                                                     PAGE 4 OF 4
